Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 1 of 25




           Exhibit VV
                 Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 2 of 25
Article

Naturally enhanced neutralizing breadth
against SARS-CoV-2 one year after infection

https://doi.org/10.1038/s41586-021-03696-9                      Zijun Wang1,7, Frauke Muecksch2,7, Dennis Schaefer-Babajew1,7, Shlomo Finkin1,7,
                                                                Charlotte Viant1,7, Christian Gaebler1,7, Hans- Heinrich Hoffmann3, Christopher O. Barnes4,
Received: 2 May 2021
                                                                Melissa Cipolla1, Victor Ramos1, Thiago Y. Oliveira1, Alice Cho1, Fabian Schmidt2,
Accepted: 4 June 2021                                           Justin Da Silva2, Eva Bednarski2, Lauren Aguado3, Jim Yee5, Mridushi Daga1, Martina Turroja1,
                                                                Katrina G. Millard1, Mila Jankovic1, Anna Gazumyan1,6, Zhen Zhao5, Charles M. Rice3,
Published online: 14 June 2021
                                                                Paul D. Bieniasz2,6 ✉, Marina Caskey1 ✉, Theodora Hatziioannou2 ✉ &
Open access                                                     Michel C. Nussenzweig1,6 ✉

    Check for updates

                                                                More than one year after its inception, the coronavirus disease 2019 (COVID-19)
                                                                pandemic caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)
                                                                remains difficult to control despite the availability of several working vaccines. Progress
                                                                in controlling the pandemic is slowed by the emergence of variants that appear to be
                                                                more transmissible and more resistant to antibodies1,2. Here we report on a cohort of
                                                                63 individuals who have recovered from COVID-19 assessed at 1.3, 6.2 and 12 months
                                                                after SARS-CoV-2 infection, 41% of whom also received mRNA vaccines3,4. In the
                                                                absence of vaccination, antibody reactivity to the receptor binding domain (RBD) of
                                                                SARS-CoV-2, neutralizing activity and the number of RBD-specific memory B cells
                                                                remain relatively stable between 6 and 12 months after infection. Vaccination
                                                                increases all components of the humoral response and, as expected, results in serum
                                                                neutralizing activities against variants of concern similar to or greater than the
                                                                neutralizing activity against the original Wuhan Hu-1 strain achieved by vaccination of
                                                                naive individuals2,5–8. The mechanism underlying these broad-based responses
                                                                involves ongoing antibody somatic mutation, memory B cell clonal turnover and
                                                                development of monoclonal antibodies that are exceptionally resistant to SARS-CoV-2
                                                                RBD mutations, including those found in the variants of concern4,9. In addition, B cell
                                                                clones expressing broad and potent antibodies are selectively retained in the
                                                                repertoire over time and expand markedly after vaccination. The data suggest that
                                                                immunity in convalescent individuals will be very long lasting and that convalescent
                                                                individuals who receive available mRNA vaccines will produce antibodies and
                                                                memory B cells that should be protective against circulating SARS-CoV-2 variants.



We initially characterized immune responses to SARS-CoV-2 in a cohort                           individuals reported persistent long-term symptoms after 12 months,
of patients who have recovered from COVID-19 infection (hereafter                               reduced from 44% at the 6-month time point4. Symptom persistence
referred to as convalescent individuals) 1.3 and 6.2 months after                               was not associated with the duration and severity of acute disease or
infection3,4. Between 8 February and 26 March 2021, 63 participants                             with vaccination status (Extended Data Fig. 1a–c). All participants tested
between the ages of 26 and 73 years old (median 47 years old) returned                          negative for active infection at the 12-month time point as measured
for a 12-month follow-up visit. Among those, 26 (41%) had received at                           by a saliva-based PCR assay4. The demographics and clinical charac-
least one dose of either the Moderna (mRNA-1273) or Pfizer-BioNTech                             teristics of the participants are shown in Supplementary Tables 1, 2.
(BNT162b2) vaccines, on average 40 days (range 2–82 days) before their
study visit and 311 days (range 272–373 days) after the onset of acute
illness (Supplementary Table 1). Participants were almost evenly split                          Plasma SARS-CoV-2 antibody reactivity
between the sexes (43% female) and of the individuals who returned for                          Antibody reactivity in plasma to the RBD and nucleoprotein (N) were
the 12-month follow-up, only 10% had been hospitalized and the remain-                          measured by enzyme-linked immunosorbent assay (ELISA)3. We lim-
der had experienced relatively mild initial infections. Only 14% of the                         ited our analysis to RBD because plasma RBD antibodies are strongly
1
 Laboratory of Molecular Immunology, The Rockefeller University, New York, NY, USA. 2Laboratory of Retrovirology, The Rockefeller University, New York, NY, USA. 3Laboratory of Virology and
Infectious Disease, The Rockefeller University, New York, NY, USA. 4Division of Biology and Biological Engineering, California Institute of Technology, Pasadena, CA, USA. 5Department of
Pathology and Laboratory Medicine, Weill Cornell Medicine, New York, NY, USA. 6Howard Hughes Medical Institute, New York, NY, USA. 7These authors contributed equally: Zijun Wang, Frauke
Muecksch, Dennis Schaefer-Babajew, Shlomo Finkin, Charlotte Viant, Christian Gaebler. ✉e-mail: pbieniasz@rockefeller.edu; mcaskey@rockefeller.edu; thatziio@rockefeller.edu;
nussen@rockefeller.edu



426 | Nature | Vol 595 | 15 July 2021
               Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 3 of 25

                             a                                                       b                                 P < 0.0001            c                   P < 0.0001         d                     P = 0.002
                                                                                                                          P < 0.0001                                  P > 0.99                               P < 0.0001
                                                              P = 0.010
                                                                                                                     P = 0.12
                                                  10   7
                                                                  P > 0.99                              10 5                                                  P < 0.0001                               P = 0.017
                                                                                                                                P > 0.99
                                                           P = 0.044 P < 0.0001                                                                      10 4                                     10 4




                             Anti-RBD IgG (AUC)




                                                                                     Anti-N IgG (AUC)
                                                       6
                                                  10
                                                                                                                                                     10 3                                     10 3




                                                                                                                                                                                       NT50
                                                                                                                                              NT50
                                                  105                                                   10 4
                                                                                                                                                     10 2                                     10 2

                                                  104                                                                                                10 1                                     10 1
                                                                                                                                                             450    81      75                        418          83        3,684
                                                               16,699     410,164                               19,046 15,041 5,336 5,685
                                                       3 30,815     13,763
                                                  10                                                    10 3                                         10 0                                     10 0
                                                           1.3    6.2   12   Vac                                 1.3      6.2   12   Vac                    1.3 m 6.2 m 12 m                         1.3 m 6.2 m 12 m
                                                     Time after infection (months)                        Time after infection (months)                      Non-vaccinated                                 Vaccinated

                             e                              Wuhan-Hu-1 (R683G)                           B.1.351 (R683G)                   B.1.1.7 (R683G)           B.1.526 (R683G)                       P.1 (R683G)
                                                                   P < 0.0001                                  P < 0.0001                            P < 0.0001               P < 0.0001                          P < 0.0001
                                                  10 5


                                                  10 4
                             NT50




                                                  10 3


                                                  10 2
                                                           930    827 1,078 22,168          264                226     286 11,494    997     705 1,166 48,341       678   669    1,032 22,110        502    346     372 26,553
                                                  10 1
                                                            1.3   6.2   12   Vac               1.3             6.2     12   Vac       1.3     6.2     12    Vac     1.3   6.2     12    Vac          1.3     6.2        12    Vac
                                                            Time after infection                 Time after infection                 Time after infection           Time after infection             Time after infection
                                                                 (months)                             (months)                             (months)                       (months)                         (months)

Fig. 1 | Plasma ELISAs and neutralizing activity. a–d, Plasma IgG antibody                                                                       who received their first dose of vaccine 24–48 h before sample collection are
binding to SARS-CoV-2 RBD (a) and N protein (b) shown as area under the curve                                                                    represented in purple. e, Plasma neutralizing activity against indicated
(AUC; numbers in red are mean geometric AUC), and plasma neutralizing                                                                            SARS-CoV-2 variants of concern (n = 30, 15 convalescent and 15 convalescent
activity (NT50) in unvaccinated (c) and vaccinated (vac) (d) individuals                                                                         vaccinated individuals). The B.1.526 variant used here contains the E484K
12 months after SARS-CoV-2 infection (n = 63). n = 63 individuals, 37 convalescent                                                               substitution. Substitutions, deletions and insertions in S variants used here are
unvaccinated (black) and 26 convalescent vaccinated (blue) individuals.                                                                          described in Methods. Two-tailed Mann–Whitney test. Red numbers in c–e
a, b, Two-sided Kruskal–Wallis test with subsequent Dunn’s multiple comparisons.                                                                 indicate the geometric mean NT50 at the indicated time point. All experiments
c, d, Lines connect longitudinal samples from the same individual. Two-sided                                                                     were performed at least in duplicate.
Friedman test with subsequent Dunn’s multiple comparisons. Two individuals



correlated with neutralizing activity3,10–12. Convalescent participants                                                                          SARS-CoV-2 virus in the same assay, with the greatest loss of activity
who had not been vaccinated maintained most of their anti-RBD IgM                                                                                against B.1.351 (Fig. 1e). After vaccination the geometric mean NT50
(103%), IgG (82%) and IgA (72%) titres between 6 and 12 months after                                                                             increased to 11,493, 48,341, 22,109 and 26,553 against B.1.351, B.1.1.7,
infection (Fig. 1a, Extended Data Fig. 2a–k). Consistent with previous                                                                           B.1.526 and P.1, respectively. These titres are an order of magnitude
reports5–8, vaccination increased the plasma RBD antibody levels, with                                                                           higher than the neutralizing titres that have been reported against
IgG titres increasing by nearly 30-fold compared with unvaccinated                                                                               wild-type SARS-CoV-2 at the peak of the initial response in infected
individuals (Fig. 1a, right). The two individuals who did not show an                                                                            individuals and in naive individuals receiving both doses of mRNA
increase in antibody titre had been vaccinated only two days before                                                                              vaccines2–8 (Fig. 1d). Similar results were also obtained using authentic
sample collection. In contrast to anti-RBD antibody titres that were rela-                                                                       SARS-CoV-2 WA1/2020 and B.1.351 (Extended Data Fig. 2s).
tively stable, anti-N antibody titres decreased significantly between 6
and 12 months in this assay, independently of vaccination status (Fig. 1b,
Extended Data Fig. 2l–n).                                                                                                                        Memory B cells
   Plasma neutralizing activity in 63 participants was measured using                                                                            The memory B cell compartment serves as an immune reservoir con-
a human immunodeficiency virus 1 (HIV-1) pseudotyped with the                                                                                    taining a diverse collection of antibodies16,17. Although antibodies to
SARS-CoV-2 spike (S) protein3,4,13 (Fig. 1c, d, Extended Data Fig. 2o).                                                                          the N-terminal domain and other parts of S can also be neutralizing, we
Twelve months after infection, the geometric mean half-maximal neu-                                                                              limited our analysis to memory B cells that produce anti-RBD antibodies
tralizing titre (NT50) for the 37 individuals who had not been vaccinated                                                                        because they are the most numerous and potent18,19. To count RBD-specific
was 75, which was not significantly different from the NT50 for the same                                                                         memory B cells, we performed flow cytometry using biotin-labelled RBD3
individuals at 6.2 months after infection (Fig. 1c). By contrast, the vac-                                                                       (Fig. 2a, Extended Data Fig. 3a, b). Without vaccination, the number of
cinated individuals showed a geometric mean NT50 of 3,684, which                                                                                 RBD-specific memory B cells present 12 months after infection was
was nearly 50-fold higher than that of unvaccinated individuals and                                                                              1.35-fold lower than the earlier 6.2-month time point (P = 0.027, Fig. 2a).
slightly higher than the 30-fold increase in anti-RBD IgG antibodies                                                                             By contrast, and consistent with previous reports5,8,20, individuals who
(Fig. 1a, c, d). Neutralizing activity was directly correlated with IgG                                                                          recovered from COVID-19 and received mRNA vaccines showed an average
anti-RBD (Extended Data Fig. 2p) but not with anti-N titres (Extended                                                                            increase of 8.6-fold in the number of circulating RBD-specific memory B
Data Fig. 2q, r). We conclude that neutralizing titres remain relatively                                                                         cells (Fig. 2a). We also counted B cells expressing antibodies that bound to
unchanged between 6 and 12 months after SARS-CoV-2 infection, and                                                                                both wild-type and K417N/E484K/N501Y mutant RBDs using flow cytom-
that vaccination further boosts this activity by nearly 50-fold.                                                                                 etry (Extended Data Fig. 3c). The number of B cells cross-reacting with
   To determine the neutralizing activity against circulating variants                                                                           variant RBD was directly proportional to and 1.6- to 3.2-fold lower than
of concern or interest, we performed neutralization assays on HIV-1                                                                              the number of B cells binding to wild-type RBD (Fig. 2a).
virus pseudotyped with the S protein of the following SARS-CoV-2                                                                                    The memory B cell compartment accumulates mutations and undergoes
variants of concern or interest: B.1.1.7 (Alpha), B.1.351 (Beta), B.1.526                                                                        clonal evolution over the initial six months after infection4,9,21,22. To deter-
(Iota) and P.1 (Gamma)1,14,15. Twelve months after infection, neutralizing                                                                       mine whether the memory compartment continues to evolve between 6
activity against the variants was generally lower than against wild-type                                                                         and 12 months after infection, we obtained 1,105 paired antibody heavy- and


                                                                                                                                                                                                           Nature | Vol 595 | 15 July 2021 | 427
                                                  Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 4 of 25
Article
              a                                   WT RBD                    Mutant RBD           b                                        Vaccinated               c                     Heavy chain                  Light chain
                                                      P < 0.0001                  P < 0.0001             COV21   COV47   COV72    COV57     COV96      COV325                                P < 0.0001                  P < 0.0001
                                              P = 0.14 P < 0.0001 P < 0.0001 P < 0.0001                    27%    28%     21%      59%       23%        11%                            P < 0.0001 P < 0.0001       P < 0.0001 P < 0.0001
                                                   P < 0.0001            P < 0.0001                                                                                        50                 P = 0.0003                    P < 0.0001
                                  105
 Numbber of RBD-binding B cells




                                                                                       1.3 m              133     79      78        54        78        108                      P < 0.0001 P < 0.0001         P < 0.0001 P < 0.0001
                                                 P = 0.027             P = 0.82                                                                                            40
                                  10   4   P = 0.0001            P < 0.0001
                                                                                                          2%      19%     5%       13%        25%       3%




                                                                                                                                                                SHM (nt)
                                                                                                                                                                           30
                                  103
                                                                                                 6.2 m     90     78      87        53        104       123                20

                                  102                                                                                                                                      10
                                                                                                          14%     15%    7%        54%       22%       12%

                                                                                                                                                                            0
                                  101                                                            12 m                     108       104       109       123
                                                                                                          107     106
                                           m

                                                 m

                                                          ax

                                                           x

                                                                      m

                                                                             m

                                                                                     ax

                                                                                            x




                                                                                                                                                                                  m

                                                                                                                                                                                          m

                                                                                                                                                                                                 ax

                                                                                                                                                                                                  x

                                                                                                                                                                                                               m

                                                                                                                                                                                                                      m

                                                                                                                                                                                                                              ax

                                                                                                                                                                                                                               x
                                                         Va




                                                                                          Va




                                                                                                                                                                                                Va




                                                                                                                                                                                                                             Va
                                                        -v




                                                                                    -v




                                                                                                                                                                                                -v




                                                                                                                                                                                                                             -v
                                          3

                                                  2




                                                                       3

                                                                              2




                                                                                                                                                                                   3

                                                                                                                                                                                          2




                                                                                                                                                                                                               3

                                                                                                                                                                                                                       2
                                       1.

                                               6.




                                                                    1.

                                                                           6.




                                                                                                                                                                                1.

                                                                                                                                                                                       6.




                                                                                                                                                                                                            1.

                                                                                                                                                                                                                    6.
                                                      on




                                                                                  on




                                                                                                                                                                                              on




                                                                                                                                                                                                                           on
                                                             12 m                         12 m                                                                                                       12 m                         12 m
                                                  N




                                                                              N




                                                                                                                                                                                           N




                                                                                                                                                                                                                       N
                                                          Time after infection                                                                                                                   Time after infection

Fig. 2 | SARS-CoV-2 RBD-specific B cell memory. a, Number of antigen-                                                            clonally expanded sequences detected in each participant. Coloured slices
binding memory B cells per 2 × 106 B cells (Extended Data Fig. 5b, c) obtained at                                                indicate persisting clones (same IGV and IGJ genes, with highly similar CDR3
1.3, 6.2 and 12 months after infection from 40 randomly selected individuals                                                     sequences) found at both time points in the same participant. Grey slices
(vaccinated, n = 20; non-vaccinated, n = 20). Each dot represents one individual.                                                indicate clones unique to the time point. White indicates sequences isolated
Red horizontal bars indicate geometric mean values. Two-sided Kruskal–Wallis                                                     once, and white slices indicate singlets found at both time points. c, Number of
test with subsequent Dunn’s multiple comparisons. WT, wild type. b, The                                                          somatic nucleotide mutations (SHM) in the IGVH and IGVL genes
distribution of antibody sequences from 6 individuals 1.3 (top) or 6.2 (middle)                                                  (Supplementary Table 3) obtained after 1.3 or 6.2 or 12 months (1.3 month,
or 12 (bottom) months after infection3,4. The number in the inner circle                                                         n = 889; 6.2 month, n = 975; 12 month, n = 1,105 (unvaccinated, n = 417;
indicates the number of sequences analysed for the individual whose identifier                                                   vaccinated, n = 688)). Red horizontal bars indicate mean values. Two-sided
is denoted above the circle. Pie slice size is proportional to the number of                                                     Kruskal–Wallis test with subsequent Dunn’s multiple comparisons.
clonally related sequences. The outer black arc indicates the frequency of



light-chain sequences from 10 individuals who were also assessed at the ear-
lier time points, 6 of whom were vaccinated (Fig. 2b, Extended Data Fig. 3d,                                                     Neutralizing activity of monoclonal antibodies
Supplementary Table 3). There were few significant differences among the                                                         To determine whether the antibodies obtained from memory B cells 12
expressed IGHV and IGLV genes between vaccinated and un-vaccinated                                                               months after infection bind to RBD, we performed ELISAs (Fig. 3a). We
groups, or between the 1.3-, 6-month and 1-year time points3,4 (Extended                                                         tested 174 antibodies, including: (1) 53 that were randomly selected from
Data Fig. 4a–c). IGHV3-30 and IGHV3-53 remained over-represented inde-                                                           those that appeared only once and only after 1 year; (2) 91 that appeared
pendently of vaccination status10,18 (Extended Data Fig. 4a).                                                                    as expanded clones or singlets at more than one time point; and (3)
   All individuals assayed at 12 months showed expansion of RBD-binding                                                          30 representatives of newly arising expanded clones (Supplementary
memory cell clones that expressed closely related IGHV and IGLV genes                                                            Tables 4, 5). Among the 174 antibodies tested, 173 bound to RBD, indi-
(Fig. 2b, Extended Data Fig. 3d, e). The relative fraction of cells belong-                                                      cating that the flow cytometry method used to identify B cells express-
ing to these clones varied from 7% to 54% of the repertoire, with no                                                             ing anti-RBD antibodies was efficient (Supplementary Tables 4, 5).
significant difference between vaccinated and non-vaccinated groups.                                                             The geometric mean ELISA half-maximal concentration (EC50) of
The overall clonal composition differed between 6 and 12 months after                                                            the antibodies obtained 12 months after infection was 2.6 ng ml−1,
infection in all individuals, suggesting ongoing clonal evolution (Fig. 2b,                                                      which was significantly lower than after 6 months, independently of
Extended Data Fig. 3d). Among the 89 clones found 12 months after                                                                vaccination status and suggestive of an increase in affinity (Fig. 3a,
infection, 61% were not previously detected and 39% were present at one                                                          Extended Data Fig. 7a, b, Supplementary Tables 4, 5). Consistent with
of the earlier time points (Fig. 2b, Extended Data Fig. 3d). In vaccinated                                                       this observation, there was an overall increase in the apparent avid-
individuals, the increase in size of the memory compartment was paral-                                                           ity of plasma antibodies between 1.3 and 12 months3,4 (P < 0.0001)
leled by an increase in the absolute number of B cells representing all                                                          (Extended Data Fig. 7c).
persistent clones (Extended Data Fig. 5a). Thus, RBD-specific memory                                                                All 174 RBD binding antibodies obtained from the 12-month
B cell clones were re-expanded upon vaccination in all six convalescent                                                          time point were tested for neutralizing activity in a SARS-CoV-2
individuals examined (Fig. 2b, Extended Data Figs. 3d, 5a).                                                                      pseudotype-neutralization assay. When compared with the earlier time
   Somatic hypermutation of antibody genes continued between                                                                     points from the same individuals, the geometric mean half-maximal
6 and 12 months after infection (Fig. 2c). Slightly higher levels of                                                             inhibitory concentration (IC50) improved from 171 ng ml−1 (at 1.3
antibody-gene mutation were found in individuals who had not been                                                                months) to 116 ng ml−1 (at 6 months) to 79 ng ml−1 (at 12 months), with
vaccinated compared with vaccinated individuals, possibly owing to                                                               no significant difference between vaccinated and non-vaccinated indi-
recruitment of newly formed memory cells into the expanded memory                                                                viduals (Fig. 3b, Extended Data Fig. 7d, Supplementary Table 4). This
compartment of the vaccinated individuals (Fig. 2c, Extended Data                                                                increased potency was most evident in the antibodies expressed by
Fig. 5b). There was no significant difference in numbers of mutations                                                            expanded clones of B cells that were conserved for the entire observa-
between conserved and newly arising clones at the 12-month time point                                                            tion period independently of vaccination status (P = 0.014) (Fig. 3b,
in vaccinated individuals (Extended Data Fig. 5c). Moreover, phyloge-                                                            right, Extended Data Fig. 7e–h, Supplementary Table 5). The overall
netic analysis revealed that sequences found at 6 and 12 months after                                                            increase in neutralizing activity among conserved clones was owing to
infection were intermingled and similarly distant from their unmu-                                                               accumulation of clones expressing antibodies with potent neutralizing
tated common ancestors (Extended Data Fig. 6). We conclude that                                                                  activity and simultaneous loss of clones expressing antibodies with no
clonal re-expansion of memory cells in response to vaccination is not                                                            measurable activity (P = 0.028) (Fig. 3b, bottom right). Consistent with
associated with additional accumulation of large numbers of somatic                                                              this observation, antibodies obtained from clonally expanded B cells
mutations as might be expected if the clones were re-entering and                                                                12 months after infection were more potent than antibodies obtained
proliferating in germinal centres.                                                                                               from unique B cells at the same time point (P = 0.029) (Fig. 3b).


428 | Nature | Vol 595 | 15 July 2021
               Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 5 of 25

                                  a                                          b                                                                                                    P = 0.0001
                                                          P =0.0075                                                                                            P = 0.029
                                                               P < 0.0001                                                                              P = 0.032
                                                                                         104
                                              104      P = 0.27                                          P = 0.013                                                   P = 0.0014                P = 0.014
                                                                                                 171       116          79   244      272       159            159      80        58           147       35
                                              103                                        10  3




                             EC50 (ng ml–1)




                                                                            IC50 (ng ml–1)
                                              102
                                                                                         102
                                              101

                                                                                         101
                                              100
                                                     4.4     5.7      2.6
                                         10–1                                            100                                                                                                     P = 0.028
                                                     1.3     6.2       12

                                                Time after infection (months)                    152       153       174      25      47        53             127      106       121          49            49

                                                                                                 1.3 m     6.2 m     12 m    1.3 m   6.2 m      12 m           1.3 m    6.2 m     12 m       1.3 m       12 m
                                                                                                                                                                                           precursors progeny
                                                                                                       All antibodies                Singlets                          Clones
                                                                                                                                                                                             Persisting clones


Fig. 3 | Anti-SARS-CoV-2 RBD monoclonal antibodies. a, EC50 for SARS-CoV-2                                                    for antibodies isolated at 1.3, 6.2 and 12 months after infection against
RBD of antibodies isolated at 1.3 (n = 152) 6.2 (n = 153) and 12 (n = 174) months                                             wild-type SARS-CoV-2 (Wuhan-Hu-1 strain41) are shown. Each dot represents
after infection3,4, determined by ELISA. Two-sided Kruskal–Wallis test with                                                   one antibody. Pie charts illustrate the fraction of non-neutralizing
subsequent Dunn’s multiple comparisons (1.3 months versus 6.2 months,                                                         (IC50 > 1,000 ng ml−1) antibodies (grey slices), inner circle shows the number of
P = 0.27; 1.3 months versus 12 months, P = 0.0075; 6.2 versus 12 months,                                                      antibodies tested per group. Horizontal bars and red numbers indicate
P < 0.0001). b, SARS-CoV-2-neutralizing activity of monoclonal antibodies                                                     geometric mean values. Statistical significance was determined through the
measured using a SARS-CoV-2 pseudovirus neutralization assay3,13. IC50 values                                                 two-sided Kruskal–Wallis test with subsequent Dunn’s multiple comparisons.




                                                                                                                              both. To determine whether changes in specific clones are associated
Epitopes and breadth of neutralization                                                                                        with increases in affinity and breadth, we measured the relative affinity
To determine whether the loss of non-neutralizing antibodies over                                                             and neutralizing breadth of matched pairs of antibodies expressed by
time was due to preferential loss of antibodies targeting specific                                                            expanded clones of B cells that were maintained in the repertoire over
epitopes, we performed biolayer interferometry (BLI) experiments                                                              the entire observation period3,4. SARS-CoV-2-neutralizing activity of the
in which a preformed antibody–RBD complex was exposed to a second                                                             antibodies present at 1.3 or 12 months was not significantly correlated
monoclonal antibody targeting one of three classes of structurally                                                            with affinity at either time point when each time point was considered
defined epitopes3,23 (schematic in Fig. 4a). We assayed 60 randomly                                                           independently (Fig. 4e). However, there was a significant increase in
selected antibodies with comparable neutralizing activity from the                                                            overall affinity over time, including in the 4 pairs of antibodies with no
1.3- and 12-month time points. The 60 antibodies were evenly dis-                                                             measurable neutralizing activity (Fig. 4f and Supplementary Table 7).
tributed between the two time points and between neutralizers and                                                             Neutralizing breadth was assayed for 15 randomly selected pairs of
non-neutralizers (Fig. 4). Antibody affinities for RBD were similar                                                           antibodies targeting epitopes assigned to the 3 dominant classes of
among neutralizers and non-neutralizers obtained at the same time                                                             neutralizing antibodies3,23,25,26. Seven of the selected antibodies showed
point (Fig. 4b, Extended Data Fig. 8). When the two sets of unrelated                                                         equivalent or decreased activity against wild-type SARS-CoV-2 after
antibodies obtained 1.3 and 12 months after infection were compared,                                                          12 months (Fig. 4g, Supplementary Table 8). However, neutralizing
they showed increasing affinity over time independent of their neutral-                                                       breadth increased between 1.3 and 12 months for all 15 pairs, even
izing activity (Fig. 4b, Extended Data Fig. 8). In competition experi-                                                        when neutralizing activity against the wild-type was unchanged or
ments, 2 out of 30 non-neutralizing antibodies inhibited binding of                                                           decreased (Fig. 4g, Supplementary Table 8). Only 1 out of the 15 anti-
the class 1 (C105), 2 (C121 and C144) or 3 (C135) antibodies tested;                                                          bodies obtained after 1.3 months neutralized all the mutants tested
the remaining 28 non-neutralizing antibodies must therefore bind                                                              (Fig. 4g). By contrast, 10 out of the 15 antibodies obtained from the same
to epitopes that do not overlap with the epitopes of these classes of                                                         clones 12 months after infection neutralized all variants tested, with IC50
antibodies (Fig. 4c, Extended Data Fig. 9). By contrast, 28 out of 30                                                         values as low as 1 ng ml−1 against the RBD triple mutant K417N/E484K/
neutralizing antibodies blocked class 1 or 2 antibodies whose target                                                          N501Y found in B.1.351 (Fig. 4g, Supplementary Table 8). Similar results
epitopes are structural components of the RBD that interact with its                                                          were obtained with authentic WA1/2020 and B.1.351 (Extended Data
cellular receptor, angiotensin-converting enzyme 2 (ACE2)23,24 (Fig. 4c,                                                      Fig. 7i). In conclusion, continued clonal evolution of anti-SARS-CoV-2
Extended Data Fig. 9). In addition, whereas 9 of the 15 neutralizing                                                          antibodies over 12 months favours increasing potency and breadth,
antibodies obtained after 1.3 months blocked both class 1 and 2 anti-                                                         resulting in monoclonal antibodies with exceptional activity against
bodies, only 1 of the 15 obtained after 12 months did so. In contrast to                                                      a wide group of variants.
the earlier time point, 13 of 15 neutralizing antibodies obtained after
12 months interfered only with C121, a class 2 antibody3,23 (Fig. 4c,
Extended Data Fig. 9). We conclude that neutralizing antibodies are                                                           Discussion
retained and non-neutralizing antibodies targeting RBD surfaces that                                                          During immune responses, activated B cells interact with cognate T cells
do not interact with ACE2 are removed from the repertoire over time.                                                          and begin dividing before selection into the plasma cell, memory or ger-
   To determine whether there was an increase in neutralization breadth                                                       minal centre B cell compartments, partly on the basis of their affinity
over time, the neutralizing activity of the 60 antibodies was assayed                                                         for antigen17,27–31. Whereas B cells expressing high-affinity antibodies are
against a panel of RBD mutants covering residues associated with cir-                                                         favoured to enter the long-lived plasma cell compartment, the memory
culating variants of concern: R346S, K417N, N440K, A475V, E484K                                                               compartment is more diverse and can develop directly from activated
and N501Y (Fig. 4d, Supplementary Table 6). Increased activity was                                                            B cells or from a germinal centre17,27–31. Memory cells emanating from a
evident against K417N, N440K, A475V, E484K and N501Y (Fig. 4d, Sup-                                                           germinal centre carry more mutations than those that develop directly
plementary Table 6). These data indicate that evolution of the antibody                                                       from activated B cells because they undergo additional cycles of division32.
repertoire results in acquisition of neutralization breadth over time.                                                           Consistent with the longevity of bone marrow plasma cells, infection
   The increase in breadth and overall potency of memory B cell anti-                                                         with SARS-CoV-2 leads to persistent anti-RBD antibodies in serum,
bodies could be owing to shifts in the repertoire, clonal evolution or                                                        and corresponding neutralizing responses. Nearly 93% of the plasma


                                                                                                                                                                                         Nature | Vol 595 | 15 July 2021 | 429
               Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 6 of 25
Article
                       a                                                           10 3
                                                                                                                    P = 0.65
                                                                                                                                  c                               Neutralizing                              Non-neutralizing
                                                                                                                                                                            Ab2                                        Ab2
                                                                                   10 2                                                                                                                     C144 C121 C135 C105




                                                                  IC50 (ng ml–1)
                                        Biosensor                                          P = 0.12                                                              C144 C121 C135 C105
                                                                                                                                                         C121                                      C148
                                                                                   10 1                                                                  C597                                      C953
                                                     Ab1                                                                                                 C516                                      C1044
                                                                                                                                                         C933                                      C860
                             RBD                                                   10 0                                                                  C162                                      C019




                                                                                                                                      1.3 months
                                                            Ab2                                                                                          C144                                      C008
                                                                              10 –1                                                                      C929                                      C035




                                                                                                                                                   Ab1




                                                                                                                                                                                             Ab1
                                                                                          1.3 m 12 m           1.3 m 12 m                                C936                                      C858
                                                                                                                                                         C515                                      C133
                                                                                          Neutralizing             Non-                                  C517                                      C141
                                                                                                                neutralizing                             C120                                      C160
                                                                       P = 0.0073                                                                        C578                                      C213
                       b                     10 4
                                                                                P = 0.038                                                                C1035
                                                                                                                                                         C135
                                                                                                                                                                                                   C216
                                                                                                                                                                                                   C552
                                                             P > 0.99                  P = 0.47
                                             10 3                                                                                                        C129                                      C856
                                             10 2                                                                                                        C995                                     C907
                                                                                                                                                         C1009                                    C849
                                             10 1
                              KD (nM)




                                                                                                                                                         C906                                     C977
                                             10 0                                                                                                        C973                                     C840
                                                                                                                                                         C959                                     C870
                                            10 –1




                                                                                                                                      12 months
                                                                                                                                                         C864                                     C975
                                            10 –2                                                                                                        C962                                     C912




                                                                                                                                                                                             Ab1
                                                                                                                                                   Ab1
                                                                                                                                                         C900                                     C949
                                            10 –3                                                                                                        C1002                                    C935
                                            10 –4                                                                                                        C993                                     C844
                                                                                                                                                         C1003                                    C895
                                                       g




                                                                             g
                                                                     liz -




                                                                                                          liz -
                                                                            g




                                                                                                                g
                                                                  r a on




                                                                                                       r a on
                                                      in




                                                                          in
                                                                         in




                                                                                                             in
                                                                                                                                                         C955                                     C979
                                                    liz




                                                                      liz
                                                                ut N




                                                                                                     ut N
                                                                                                                                                         C954                                     C999
                                                 tra




                                                                  tra
                                              eu




                                                               eu




                                                                                                                                                         C902                                     C1020
                                                              ne




                                                                                                   ne
                                             N




                                                              N




                                                                                                                                                         C952                                     C944
                                                            1.3 months                            12 months
                                                                                                                                                                            E484K
                       d                               WT                          R683G          R346S              K417N           N440K                  A475V
                                                                                                                                                                            (683G)
                                                                                                                                                                                          N501Y


                             1.3 m                     15                            15             15                15                15                   15               15            15            IC50 (ng ml–1)
                                                                                                                                                                                                                0–10
                                                                                                                                                                                                                10–100
                                                                                                                                                                                                                100–1,000
                              12 m                     15                            15             15                15                15                   15               15            15




                       e                                                                  g




                                                                                                                                                                                                                                  Class
                                  10 4                                 1.3 m                                                                                 E484K              KEN
                                  10 3                                                                     ID          wt      R683G R346S K417N N440K A475V R683G Q493R N501Y R683G
                                                                                                 1.3 m   C936          12        5                  11      1,000      12          152     10        13        1,000   1,000
                                  10 2
                        KD (nM)




                                                                                                  12 m   C937          17        3                  13        8        16           7       7        16         103    1,000
                                                                                                                                                                                                                                   1
                                  10 1                                                           1.3 m   C517          11        3                   8      1,000       9           7       5         9          9     1,000
                                                                                                  12 m   C1002         23        3                  19        8        20          10       3        17         20      11
                                  10 0
                                                                                                 1.3 m   C933          20       12                  15       24        17          28     1,000     1,000       54     1,000
                              10 –1                                     r = 0.13                  12 m   C934          11        5                  11        9         9          10     1,000      137        17     1,000
                                                                       P = 0.62             i
                              10 –2                                                              1.3 m   C129          10        1                   8        2         6           6     1,000      25         12     1,000
                                                                                                                                                                                                                                   2
                               10 2                                        12 m                   12 m   C1003          6       0.3                  6        2         4           3      252        4          4      237
                                                                                                 1.3 m   C144           4        1                   3        2         2           3     1,000     1,000        3     1,000
                                  10 1                                                            12 m   C871          22        1                  21        9        15           9     1,000       6         14     1,000
                        KD (nM)




                                                                                                 1.3 m   C929          12        3                   9       10         8          31       4        18         93      232
                                                                                                                                                                                                                                   x
                                  10 0                                                            12 m   C930          22        2                  17        3        16           6       3        13         10      16
                              10 –1                                                              1.3 m C202           325       210                 227     1,000      235        1,000    636      1,000      1,000   1,000
                                                                                                  12 m C1027*         21         2                  18        4        16           5       3        10         17       2
                              10 –2                                r = –0.44                                                                                                                                                       1
                                                                                                 1.3 m C006           481       167                 231      337       289        1,000    723      1,000      1,000   1,000
                                                                  P = 0.070                       12 m C837           16        0.3                 12        3         9           5       1         8          4      20
                              10 –3
                                   10 0              10 1 10 2 10 3                              1.3 m C888           88        42                  80       47        69          86     1,000      109        88     1,000
                                                     IC50 (ng ml–1)                               12 m C889           13         1                  11        3         9           4      23         8          9      46
                                                                                                 1.3 m C153           95        37                  92       40        83          454    1,000      232        125    1,000
                         f 10           4
                                                      <0.0001
                                                                                           ii
                                                                                                  12 m C881*
                                                                                                 1.3 m C861
                                                                                                                      20
                                                                                                                      507
                                                                                                                                0.4
                                                                                                                                227
                                                                                                                                                    15
                                                                                                                                                    320
                                                                                                                                                              6
                                                                                                                                                             166
                                                                                                                                                                       13
                                                                                                                                                                       301
                                                                                                                                                                                    5
                                                                                                                                                                                   125
                                                                                                                                                                                            1
                                                                                                                                                                                          1,000
                                                                                                                                                                                                     15
                                                                                                                                                                                                    1,000
                                                                                                                                                                                                                14
                                                                                                                                                                                                                569
                                                                                                                                                                                                                         1
                                                                                                                                                                                                                       1,000
                                                                                                                                                                                                                                   2
                                  10 3                                                            12 m C853           23         1                  17        8        17          12     1,000      15         14     1,000
                                                                                                 1.3 m C1008          667       524                1,000    1,000      929         107    1,000      661        876    1,000
                                  10 2                                                            12 m C1009           9         2                   7        3         6           5      24         6          7      19
                        KD (nM)




                                  10 1                                                           1.3 m C032           83        14                 1,000     23       1,000        39       8        40         98      14
                                                                                                  12 m C952*          12        0.5                  7        6         4           7      0.5        8         11       1
                                  10 0                                                                                                                                                                                             3
                                                                                                 1.3 m C108           971       217                1,000     248       741         684     372       486       1,000    847
                             10 –1                                                                12 m C951           15         2                 1,000      6        13           9       4        10         15       4

                             10 –2                                                               1.3 m C581            27       13                 1,000      8        23          22      71        26         34      21
                                                                                                                                                                                                                                   3
                                                                                           iii    12 m C908            75       11                  65       30        47          42      31        46         81      16
                             10 –3
                                                    1.3 m      12 m                                                                                                                                              IC50 (ng ml–1)


Fig. 4 | Epitope targeting and evolution of anti-SARS-CoV-2 RBD                                                                                     100–1,000 ng ml−1, red), intermediate neutralizing (IC50 of 10–100 ng ml−1, pink)
antibodies. a, Schematic of the BLI experiment (left) and IC50 values for                                                                           and potently neutralizing (IC50 of 0–10 ng ml−1, white) for each mutant. The
randomly selected neutralizing and non-neutralizing antibodies (Ab1 and Ab2)                                                                        number in the inner circle shows the number of antibodies tested. e, Graphs
isolated at 1.3 and 12 months after infection (n = 15 antibodies per group, n = 60                                                                  show affinities (y-axis) plotted against neutralization activity (x-axis) for 18
antibodies in total). Red horizontal bars indicate geometric mean. Two-sided                                                                        clonal antibody pairs isolated 1.3 (top) and 12 months (bottom) after infection
Mann–Whitney test. b, Dissociation constants (KD) of the n = 30 neutralizing                                                                        (n = 36 antibodies). Spearman correlation test. f, BLI affinity measurements for
(green) and n = 30 non-neutralizing (red) antibodies shown in a. Horizontal                                                                         same n = 36 paired antibodies as in e. Two-tailed Wilcoxon test. g, IC50 values for
bars indicate geometric mean values. Two-sided Kruskal–Wallis test with                                                                             n = 30 paired neutralizing antibodies isolated at indicated time points versus
subsequent Dunn’s multiple comparisons. BLI traces are shown in Extended                                                                            indicated mutant SARS-CoV-2 pseudoviruses. Antibodies are divided into
Data Fig. 8. c, Heat map of relative inhibition of binding of a monoclonal                                                                          groups I, II and III (left), on the basis of neutralizing activity: I, potent clonal
antibody (Ab2) to preformed complexes of RBD with another monoclonal                                                                                pairs that do not improve over time; II, clonal pairs that show increased activity
antibody (Ab1) (grey, no binding; orange, intermediate binding; red, high                                                                           over time; and III, clonal pairs showing decreased neutralization activity after
binding). Data are normalized by subtraction of the autologous antibody                                                                             12 months. Antibody class assignment based on initial (1.3 month after
control. BLI traces are shown in Extended Data Fig. 9. d, Neutralization of the                                                                     infection) sensitivity to mutation is indicated on the right. Red stars indicate
indicated mutant RBD proteins with antibodies shown in a–c. Pie charts                                                                              antibodies that neutralize all tested RBD mutants. Colour gradient indicates
illustrate the fraction of antibodies that are poorly or non-neutralizing (IC50 of                                                                  IC50 values ranging from 0 (white) to 1,000 ng ml−1 (red).



430 | Nature | Vol 595 | 15 July 2021
                  Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 7 of 25

neutralizing activity is retained between 6 and 12 months after infec-                               11.   Cao, Y. et al. Potent neutralizing antibodies against SARS-CoV-2 identified by
                                                                                                           high-throughput single-cell sequencing of convalescent patients’ B cells. Cell 182, 73–84
tion33,34. Vaccination boosts the neutralizing response by 1.5 orders of                                   (2020).
magnitude by inducing additional plasma cell differentiation from the                                12.   Ju, B. et al. Human neutralizing antibodies elicited by SARS-CoV-2 infection. Nature 584,
memory B cell compartment5,7,35. Recruitment of evolved memory B                                           115–119 (2020).
                                                                                                     13.   Schmidt, F. et al. Measuring SARS-CoV-2 neutralizing antibody activity using
cells producing antibodies with broad and potent neutralizing activ-                                       pseudotyped and chimeric viruses. J. Exp. Med. 217, e20201181 (2020).
ity into the plasma cell compartment is likely to account for the high                               14.   Tegally, H. et al. Detection of a SARS-CoV-2 variant of concern in South Africa. Nature
serologic activity of vaccinated convalescent individuals against vari-                                    592, 438–443 (2021).
                                                                                                     15.   West, A. P. et al. Detection and characterization of the SARS-CoV-2 lineage B.1.526 in New
ants of concern20,35,36.                                                                                   York. Preprint at https://doi.org/10.1101/2021.02.14.431043 (2021).
   Less is known about selection and maintenance of the memory B cell                                16.   Inoue, T. et al. Exit from germinal center to become quiescent memory B cells depends
compartment. SARS-CoV-2 infection produces a memory compart-                                               on metabolic reprograming and provision of a survival signal. J. Exp. Med. 218,
                                                                                                           e20200866 (2021).
ment that continues to evolve more than 12 months after infection                                    17.   Viant, C. et al. Antibody affinity shapes the choice between memory and germinal center
with accumulation of somatic mutations, emergence of new clones and                                        B cell fates. Cell 183, 1298–1311 (2020).
increasing affinity, all of which are consistent with long-term persis-                              18.   Rogers, T. F. et al. Isolation of potent SARS-CoV-2 neutralizing antibodies and protection
                                                                                                           from disease in a small animal model. Science 369, 956–963 (2020).
tence of germinal centres. The increase in activity against SARS-CoV-2                               19.   Kreer, C. et al. Longitudinal isolation of potent near-germline SARS-CoV-2-neutralizing
mutants parallels the increase in affinity and is consistent with the find-                                antibodies from COVID-19 patients. Cell 182, 1663–1673 (2020).
ing that increasing the apparent affinity of anti-SARS-CoV-2 antibodies                              20.   Stamatatos, L. et al. mRNA vaccination boosts cross-variant neutralizing antibodies
                                                                                                           elicited by SARS-CoV-2 infection. Science eabg9175 (2021).
by dimerization or by creating bi-specific antibodies also increases                                 21.   Sokal, A. et al. Maturation and persistence of the anti-SARS-CoV-2 memory B cell
resistance to RBD mutations37–40.                                                                          response. Cell 184, 1201–1213 (2021).
   Continued antibody evolution in germinal centres requires antigen,                                22.   Sakharkar, M. et al. Prolonged evolution of the human B cell response to SARS-CoV-2
                                                                                                           infection. Sci. Immunol. 6, eabg6916 (2021).
which can be retained in these structures over long periods of time29. In                            23.   Barnes, C. O. et al. SARS-CoV-2 neutralizing antibody structures inform therapeutic
addition, SARS-CoV-2 protein and nucleic acids have been reported to                                       strategies. Nature 588, 682–687 (2020).
remain in the gut for at least two months after infection4. Regardless of the                        24.   Hoffmann, M. et al. SARS-CoV-2 cell entry depends on ACE2 and TMPRSS2 and is blocked
                                                                                                           by a clinically proven protease inhibitor. Cell 181, 271–280 (2020).
source of the antigen, antibody evolution favours epitopes overlapping                               25.   Greaney, A. J. et al. Mutational escape from the polyclonal antibody response to
with the ACE2-binding site on the RBD, possibly because these are epitopes                                 SARS-CoV-2 infection is largely shaped by a single class of antibodies. Preprint at https://
                                                                                                           doi.org/10.1101/2021.03.17.435863 (2021).
that are preferentially exposed on trimeric S protein or virus particles.
                                                                                                     26.   Weisblum, Y. et al. Escape from neutralizing antibodies by SARS-CoV-2 spike protein
   Vaccination after SARS-CoV-2 infection increases the number of                                          variants. eLife 9, e61312 (2020).
RBD-binding memory cells by more than an order of magnitude by                                       27.   Elsner, R. A. & Shlomchik, M. J. Germinal center and extrafollicular b cell responses in
                                                                                                           vaccination, immunity, and autoimmunity. Immunity 53, 1136–1150 (2020).
recruiting new B cell clones into memory and expanding persistent
                                                                                                     28.   Lau, A. W. & Brink, R. Selection in the germinal center. Curr. Opin. Immunol. 63, 29–34
clones. The persistent clones expand without accumulating large                                            (2020).
numbers of additional mutations, indicating that clonal expansion of                                 29.   Victora, G. D. & Nussenzweig, M. C. Germinal centers. Annu. Rev. Immunol. 30, 429–457
                                                                                                           (2012).
human memory B cells does not require re-entry into germinal centres
                                                                                                     30.   Inoue, T., Moran, I., Shinnakasu, R., Phan, T. G. & Kurosaki, T. Generation of memory B cells
and occurs in the activated B cell compartment17,27–31.                                                    and their reactivation. Immunol. Rev. 283, 138–149 (2018).
   The notable evolution of neutralizing breadth after infection with                                31.   Taylor, J. J., Pape, K. A., Steach, H. R. & Jenkins, M. K. Humoral immunity. Apoptosis and
                                                                                                           antigen affinity limit effector cell differentiation of a single naïve B cell. Science 347,
SARS-CoV-2 and the robust enhancement of serologic responses and B
                                                                                                           784–787 (2015
cell memory achieved with mRNA vaccination suggests that convalescent                                32.   McKean, D. et al. Generation of antibody diversity in the immune response of BALB/c mice
individuals who are vaccinated should enjoy high levels of protection                                      to influenza virus hemagglutinin. Proc. Natl Acad. Sci. USA 81, 3180–3184 (1984).
                                                                                                     33.   Petersen, M. S. et al. SARS-CoV-2 natural antibody response persists up to 12 months in a
against emerging variants without a need to modify existing vaccines.                                      nationwide study from the Faroe Islands. Preprint at https://doi.
If memory responses evolve in a similar manner in naive individuals who                                    org/10.1101/2021.04.19.21255720 (2021).
receive vaccines, additional appropriately timed boosting with available                             34.   Li, C. et al. Twelve-month specific IgG response to SARS-CoV-2 receptor-binding domain
                                                                                                           among COVID-19 convalescent plasma donors in Wuhan. Preprint at https://doi.
vaccines should lead to protective immunity against circulating variants.                                  org/10.1101/2021.04.05.437224 (2021).
                                                                                                     35.   Turner, J. et al. SARS-CoV-2 mRNA vaccines induce a robust germinal centre reaction in
                                                                                                           humans. Research Square https://www.researchsquare.com/article/rs-310773/v1 (2021).
Online content                                                                                       36.   Greaney, A. J. et al. The SARS-CoV-2 mRNA-1273 vaccine elicits more RBD-focused
                                                                                                           neutralization, but with broader antibody binding within the RBD. Preprint at https://doi.
Any methods, additional references, Nature Research reporting sum-                                         org/10.1101/2021.04.14.439844 (2021).
maries, source data, extended data, supplementary information,                                       37.   Wang, Z. et al. Enhanced SARS-CoV-2 neutralization by dimeric IgA. Sci. Transl. Med. 13,
                                                                                                           eabf1555 (2021).
acknowledgements, peer review information; details of author contri-                                 38.   Schoof, M. et al. An ultrapotent synthetic nanobody neutralizes SARS-CoV-2 by stabilizing
butions and competing interests; and statements of data and code avail-                                    inactive spike. Science 370, 1473–1479 (2020).
ability are available at https://doi.org/10.1038/s41586-021-03696-9.                                 39.   De Gasparo, R. et al. Bispecific IgG neutralizes SARS-CoV-2 variants and prevents escape
                                                                                                           in mice. Nature 593, 424–428 (2021).
                                                                                                     40.   Xu, J. et al. Multimeric nanobodies from camelid engineered mice and llamas potently
1.    Davies, N. G. et al. Estimated transmissibility and impact of SARS-CoV-2 lineage B.1.1.7 in          neutralize SARS-CoV-2 variants. Preprint at https://doi.org/10.1101/2021.03.04.433768
      England. Science 372, eabg3055 (2021).                                                               (2021).
2.    Wang, Z. et al. mRNA vaccine-elicited antibodies to SARS-CoV-2 and circulating variants.       41.   Wu, F. et al. A new coronavirus associated with human respiratory disease in China.
      Nature 592, 616–622 (2021).                                                                          Nature 579, 265–269 (2020).
3.    Robbiani, D. F. et al. Convergent antibody responses to SARS-CoV-2 in convalescent
      individuals. Nature 584, 437–442 (2020).
                                                                                                     Publisher’s note Springer Nature remains neutral with regard to jurisdictional claims in
4.    Gaebler, C. et al. Evolution of antibody immunity to SARS-CoV-2. Nature 591, 639–644 (2021).
                                                                                                     published maps and institutional affiliations.
5.    Goel, R. R. et al. Distinct antibody and memory B cell responses in SARS-CoV-2 naïve and
      recovered individuals following mRNA vaccination. Sci. Immunol. 6, eabi6950 (2021). 10
                                                                                                                        Open Access This article is licensed under a Creative Commons Attribution
6.    Saadat, S. et al. Binding and neutralization antibody titers after a single vaccine dose in
                                                                                                                        4.0 International License, which permits use, sharing, adaptation, distribution
      health care workers previously infected with SARS-CoV-2. J. Am. Med. Assoc. 325,
                                                                                                                        and reproduction in any medium or format, as long as you give appropriate
      1467–1469 (2021).
                                                                                                     credit to the original author(s) and the source, provide a link to the Creative Commons license,
7.    Krammer, F. et al. Antibody responses in seropositive persons after a single dose of
                                                                                                     and indicate if changes were made. The images or other third party material in this article are
      SARS-CoV-2 mRNA vaccine. N. Engl. J. Med. 384, 1372–1374 (2021).
                                                                                                     included in the article’s Creative Commons license, unless indicated otherwise in a credit line
8.    Reynolds, C. J. et al. Prior SARS-CoV-2 infection rescues B and T cell responses to variants
                                                                                                     to the material. If material is not included in the article’s Creative Commons license and your
      after first vaccine dose. Science eabh1282 (2021).
                                                                                                     intended use is not permitted by statutory regulation or exceeds the permitted use, you will
9.    Muecksch, F. et al. Development of potency, breadth and resilience to viral escape
                                                                                                     need to obtain permission directly from the copyright holder. To view a copy of this license,
      mutations in SARS-CoV-2 neutralizing antibodies. Preprint at https://doi.
                                                                                                     visit http://creativecommons.org/licenses/by/4.0/.
      org/10.1101/2021.03.07.434227 (2021).
10.   Brouwer, P. J. M. et al. Potent neutralizing antibodies from COVID-19 patients define
      multiple targets of vulnerability. Science 369, 643–650 (2020).                                © The Author(s) 2021



                                                                                                                                                   Nature | Vol 595 | 15 July 2021 | 431
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 8 of 25
Article
Methods                                                                      and DMSO3,4. Heparinized plasma and serum samples were aliquoted
                                                                             and stored at −20 °C or less. Prior to experiments, aliquots of plasma
Data reporting                                                               samples were heat-inactivated (56 °C for 1 h) and then stored at 4 °C.
No statistical methods were used to predetermine sample size. The
experiments were not randomized and the investigators were not               ELISAs
blinded to allocation during experiments and outcome assessment.             ELISAs44,45 to evaluate antibodies binding to SARS-CoV-2 RBD and N
                                                                             were performed by coating of high-binding 96-half-well plates (Corning
Study participants                                                           3690) with 50 μl per well of a 1 μg ml−1 protein solution in PBS overnight
Previously enrolled study participants were asked to return for a            at 4 °C. Plates were washed 6 times with washing buffer (1× PBS with
12-month follow-up visit at the Rockefeller University Hospital in New       0.05% Tween-20 (Sigma-Aldrich)) and incubated with 170 μl per well
York between 8 February and 26 March 2021. Eligible participants were        blocking buffer (1× PBS with 2% BSA and 0.05% Tween-20 (Sigma)) for 1 h
adults with a history of participation in both prior study visits of our     at room temperature. Immediately after blocking, monoclonal antibod-
longitudinal cohort study of COVID-19 recovered individuals3,4. All          ies or plasma samples were added in PBS and incubated for 1 h at room
participants had a confirmed history of SARS-CoV-2 infection, either         temperature. Plasma samples were assayed at a 1:66 starting dilution
diagnosed during the acute infection by PCR with reverse transcription       and 7 (IgA and IgM anti-RBD) or 11 (IgG anti-RBD) additional threefold
(RT–PCR) or retrospectively confirmed by seroconversion. Exclusion           serial dilutions. Monoclonal antibodies were tested at 10 μg ml−1 start-
criteria included presence of symptoms suggestive of active SARS-CoV-2       ing concentration and 10 additional fourfold serial dilutions. Plates
infection. Most study participants were residents of the Greater New         were washed 6 times with washing buffer and then incubated with
York City tri-state region and were asked to return approximately            anti-human IgG, IgM or IgA secondary antibody conjugated to horse-
12 months after the time of onset of COVID-19 symptoms. Participants         radish peroxidase (HRP) ( Jackson Immuno Research 109-036-088 109-
presented to the Rockefeller University Hospital for blood sample col-       035-129 and Sigma A0295) in blocking buffer at a 1:5,000 dilution (IgM
lection and were asked about potential symptom persistence since their       and IgG) or 1:3,000 dilution (IgA). Plates were developed by addition of
6.2-month study visit, laboratory-confirmed episodes of reinfection          the HRP substrate, TMB (ThermoFisher) for 10 min (plasma samples) or
with SARS-CoV-2, and whether they had received any COVID-19-related          4 min (monoclonal antibodies). The developing reaction was stopped
treatment or SARS-CoV-2 vaccination in the interim. Study participants       by adding 50 μl 1 M H2SO4 and absorbance was measured at 450 nm
who had received COVID-19 vaccinations, were exclusively recipients          with an ELISA microplate reader (FluoStar Omega 5.11, BMG Labtech)
of one of the two currently EUA-approved mRNA vaccines, Moderna              with Omega MARS software for analysis. For plasma samples, a positive
(mRNA-1273) or Pfizer-BioNTech (BNT162b2), and individuals who               control (plasma from participant COV72, diluted 66.6-fold and seven
received both doses did so according to current interval guidelines,         additional threefold serial dilutions in PBS) was added to every assay
namely 28 days (range 28–30 days) for Moderna and 21 days (range             plate for validation. The average of its signal was used for normalization
21–23 days) for Pfizer-BioNtech. Detailed characteristics of the symp-       of all of the other values on the same plate with Excel software before
tomology and severity of the acute infection, symptom kinetics, and          calculating the area under the curve using Prism v.9.1(GraphPad). For
the immediate convalescent phase (7 weeks post-symptom onset until           monoclonal antibodies, the EC50 was determined using four-parameter
6.2-month visit) have previously been reported4. Participants who            nonlinear regression (GraphPad Prism v.9.1).
presented with persistent symptoms attributable to COVID-19 were
identified on the basis of chronic shortness of breath or fatigue, deficit   Proteins
in athletic ability and/or three or more additional long-term symptoms       Mammalian expression vectors encoding the RBDs of SARS-CoV-2
such as persistent unexplained fevers, chest pain, new-onset cardiac         (GenBank MN985325.1; S protein residues 319-539) or K417N, E484K,
sequalae, arthralgias, impairment of concentration/mental acuity,            N501Y RBD mutants with an N-terminal human IL-2 or Mu phosphatase
impairment of sense of smell/taste, neuropathy or cutaneous findings         signal peptide were previously described46. SARS-CoV-2 nucleocapsid
as previously described4. Clinical data collection and management            protein (N) was purchased from Sino Biological (40588-V08B).
were carried out using the software iRIS by iMedRIS. All participants
at Rockefeller University provided written informed consent before           SARS-CoV-2 pseudotyped reporter virus
participation in the study and the study was conducted in accordance         A panel of plasmids expressing RBD-mutant SARS-CoV-2 S proteins in
with Good Clinical Practice. For detailed participant characteristics        the context of pSARS-CoV-2-SΔ19 has previously been described2,9,26.
see Supplementary Table 2. The study was performed in compliance             Variant pseudoviruses resembling variants of concern B.1.1.7 (first
with all relevant ethical regulations and the protocol (DRO-1006) for        isolated in the UK), B.1.351 (first isolated in South Africa), B.1.526 (first
studies with human participants was approved by the Institutional            isolated in New York City) and P.1 (first isolated in Brazil) were generated
Review Board of the Rockefeller University.                                  by introduction of substitutions using synthetic gene fragments (IDT)
                                                                             or overlap extension PCR mediated mutagenesis and Gibson assembly.
SARS-CoV-2 molecular tests                                                   Specifically, the variant-specific deletions and substitutions introduced
Saliva was collected into guanidine thiocyanate buffer as previously         were: B.1.1.7: ΔH69/V70, ΔY144, N501Y, A570D, D614G, P681H, T761I,
described42. RNA was extracted using either a column-based (Qiagen           S982A, D1118H; B.1.351: D80A, D215G, L242H, R246I, K417N, E484K,
QIAmp DSP Viral RNA Mini Kit, catalogue (cat.) no. 61904) or a magnetic      N501Y, D614G, A701V; B.1.526: L5F, T95I, D253G, E484K, D614G, A701V;
bead-based method as previously described43. Reverse-transcribed             P.1: L18F, R20N, P26S, D138Y, R190S, K417T, E484K, N501Y, D614G,
cDNA was amplified using primers and probes validated by the CDC             H655Y.
or by Columbia University Personalized Medicine Genomics Labora-                The E484K and K417N/E484K/N501Y (KEN) substitution, as well as
tory, respectively and approved by the FDA under the Emergency Use           the deletions and substitutions corresponding to variants of concern
Authorization. Viral RNA was considered detected if Ct for two viral         were incorporated into an S protein that also includes the R683G sub-
primers/probes were <40.                                                     stitution, which disrupts the furin cleaveage site and increases particle
                                                                             infectivity. Neutralizing activity against mutant pseudoviruses were
Blood samples processing and storage                                         compared to a wild-type SARS-CoV-2 S sequence (NC_045512), carrying
Peripheral blood mononuclear cells obtained from samples collected           R683G where appropriate.
at Rockefeller University were purified as previously reported by gradi-        SARS-CoV-2 pseudotyped particles were generated as previ-
ent centrifugation and stored in liquid nitrogen in the presence of FCS      ously described 3,13. In brief, 293T cells were transfected with
              Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 9 of 25

pNL4-3ΔEnv-nanoluc and pSARS-CoV-2-SΔ19, particles were collected               NIR (BioLegend, 423105) and fluorophore-labelled RBD and ovalbumin
48 h after transduction, filtered and stored at −80 °C.                         (Ova) for 30 min on ice. Single CD3−CD8−CD14−CD16−CD20+Ova−RBD−P
                                                                                E+RBD−AF647+ B cells were sorted into individual wells of 96-well plates
Microneutralization assay with authentic SARS-CoV-2                             containing 4 μl of lysis buffer (0.5 × PBS, 10 mM DTT, 3,000 units per
Microneutralization assays of SARS-CoV-2 virus were performed as                ml RNasin Ribonuclease Inhibitors (Promega, N2615) per well using a
previously described3. The day before infection, Vero E6 cells were             FACS Aria III and FACSDiva software (Becton Dickinson) for acquisi-
seeded at 1 × 104 cells per well into 96-well plates. The diluted plasma        tion and FlowJo for analysis. The sorted cells were frozen on dry ice,
and antibodies were mixed with SARS-CoV-2 WA1/2020 or the B.1.351               and then stored at −80 °C or immediately used for subsequent RNA
variant and incubated for 1 h at 37 °C. The antibody–virus mix was then         reverse transcription. For B cell phenotype analysis, in addition to above
directly applied to Vero E6 cells and incubated for 22 h at 37 °C. Cells were   antibodies, B cells were also stained with following anti-human anti-
subsequently fixed by adding an equal volume of 70% formaldehyde to             bodies: anti- IgG-PECF594 (BD biosciences, 562538), anti-IgM-AF700
the wells, followed by permeabilization with 1% Triton X-100 for 10 min.        (Biolegend, 314538), anti-IgA-Viogreen (Miltenyi Biotec, 130-113-481).
After washing, cells were incubated for 1 h at 37 °C with blocking solu-
tion of 5% goat serum in PBS (catalogue no. 005–000-121; Jackson                Antibody sequencing, cloning and expression
ImmunoResearch). A rabbit polyclonal anti-SARS-CoV-2 nucleocapsid               Antibodies were identified and sequenced as previously described3.
antibody (catalogue no. GTX135357; GeneTex) was added to the cells at           In brief, RNA from single cells was reverse transcribed (SuperScript III
1:1,000 dilution in blocking solution and incubated at 4 °C overnight.          Reverse Transcriptase, Invitrogen, 18080-044) and the cDNA stored at
Goat anti-rabbit AlexaFluor 594 (catalogue no. A-11012; Life Technolo-          −20 °C or used for subsequent amplification of the variable IGH, IGL and
gies) was used as a secondary antibody at a dilution of 1:2,000. Nuclei         IGK genes by nested PCR and Sanger sequencing. Sequence analysis
were stained with Hoechst 33342 (catalogue no. 62249; Thermo Fisher             was performed using MacVector. Amplicons from the first PCR reac-
Scientific) at 1 μg ml−1. Images were acquired with a fluorescence micro-       tion were used as templates for sequence- and ligation-independent
scope and analysed using ImageXpress Micro XLS (Molecular Devices).             cloning into antibody expression vectors. Recombinant monoclonal
All experiments were performed in a biosafety level 3 laboratory.               antibodies were produced and purified as previously described3.

Pseudotyped virus neutralization assay                                          Biolayer interferometry
Fourfold serially diluted plasma from COVID-19-convalescent indi-               BLI assays were performed as previously described3. In brief, we used
viduals or monoclonal antibodies were incubated with SARS-CoV-2                 the Octet Red instrument (ForteBio) at 30 °C with shaking at 1,000
pseudotyped virus for 1 h at 37 °C. The mixture was subsequently incu-          r.p.m. Epitope-binding assays were performed with protein A biosensor
bated with 293TAce2 cells3 (for comparisons of plasma or monoclonal             (ForteBio 18-5010), following the manufacturer’s protocol ‘classical
antibodies from convalescent individuals) or HT1080Ace2 cl14 cells13            sandwich assay’. (1) Sensor check: sensors immersed 30 s in buffer
(for analyses involving mutant or variant pseudovirus panels), as indi-         alone (kinetics buffer 10x (ForteBio 18-1105) diluted 1x in PBS1x). (2)
cated, for 48 h after which cells were washed with PBS and lysed with           Capture first antibody: sensors immersed 10 min with Ab1 at 30 μg ml−1.
Luciferase Cell Culture Lysis 5× reagent (Promega). Nanoluc luciferase          (3) Baseline: sensors immersed 30 s in buffer alone. (4) Blocking: sen-
activity in lysates was measured using the Nano-Glo Luciferase Assay            sors immersed 5 min with IgG isotype control at 50 μg ml−1. (6) Anti-
System (Promega) with the Glomax Navigator (Promega). The obtained              gen association: sensors immersed 5 min with RBD at 100 μg ml−1. (7)
relative luminescence units were normalized to those derived from               Baseline: sensors immersed 30 s in buffer alone. (8) Association Ab2:
cells infected with SARS-CoV-2 pseudotyped virus in the absence of              sensors immersed 5 min with Ab2 at 30 μg ml−1. Curve fitting was per-
plasma or monoclonal antibodies. The NT50 or half-maximal and 90%               formed using the Fortebio Octet Data analysis software (ForteBio).
inhibitory concentrations for monoclonal antibodies (IC50 and IC90)             Affinity measurement of anti-SARS-CoV-2 IgGs binding were corrected
were determined using four-parameter nonlinear regression (least                by subtracting the signal obtained from traces performed with IgGs in
squares regression method without weighting; constraints: top, 1;               the absence of WT RBD. The kinetic analysis using protein A biosensor
bottom, 0) (GraphPad Prism).                                                    (ForteBio 18-5010) was performed as follows: (1) baseline: 60 s immer-
                                                                                sion in buffer. (2) loading: 200 s immersion in a solution with 30 μg ml−1
Biotinylation of viral protein for use in flow cytometry                        IgGs. (3) baseline: 200 s immersion in buffer. (4) Association: 300 s
Purified and Avi-tagged SARS-CoV-2 RBD or SARS-CoV-2 RBD KEN                    immersion in solution with wild-type RBD at 200, 100, 50 or 25 μg/ml.
mutant (K417N, E484K, N501Y) was biotinylated using the Biotin–                 (5) dissociation: 600 s immersion in buffer. Curve fitting was performed
Protein Ligase–BIRA kit according to manufacturer’s instructions                using a fast 1:1 binding model and data analysis software (ForteBio).
(Avidity) as previously described3. Ovalbumin (Sigma, A5503-1G) was             Mean KD values were determined by averaging all binding curves that
biotinylated using the EZ-Link Sulfo-NHS-LC-Biotinylation kit according         matched the theoretical fit with an R2 value ≥ 0.8.
to the manufacturer’s instructions (Thermo Scientific). Biotinylated
ovalbumin was conjugated to streptavidin-BV711 (BD biosciences,                 Plasma antibody avidity assay
563262) and RBD to streptavidin-PE (BD Biosciences, 554061) and                 The plasma SARS-CoV-2 antibody avidity assay were performed as
streptavidin-AF647 (Biolegend, 405237)3.                                        previously described47.

Flow cytometry and single-cell sorting                                          Computational analyses of antibody sequences
Single-cell sorting by flow cytometry has previously been described3.           Antibody sequences were trimmed based on quality and annotated
In brief, peripheral blood mononuclear cells were enriched for B cells          using Igblastn v.1.14. with IMGT domain delineation system. Annota-
by negative selection using a pan-B-cell isolation kit according to             tion was performed systematically using Change-O toolkit v.0.4.54048.
the manufacturer’s instructions (Miltenyi Biotec, 130-101-638). The             Heavy and light chains derived from the same cell were paired, and
enriched B cells were incubated in FACS buffer (1× PBS, 2% FCS, 1 mM            clonotypes were assigned based on their V and J genes using in-house
EDTA) with the following anti-human antibodies (all at 1:200 dilution):         R and Perl scripts (Fig. 2d). All scripts and the data used to process
anti-CD20-PECy7 (BD Biosciences, 335793), anti-CD3-APC-eFluro                   antibody sequences are publicly available on GitHub (https://github.
780 (Invitrogen, 47-0037-41), anti-CD8-APC-eFluor 780 (Invitrogen,              com/stratust/igpipeline).
47-0086-42), anti-CD16-APC-eFluor 780 (Invitrogen, 47-0168-41),                    The frequency distributions of human V genes in anti-SARS-CoV-2
anti-CD14-APC-eFluor 780 (Invitrogen, 47-0149-42), as well as Zombie            antibodies from this study was compared to 131,284,220 IgH and IgL
            Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 10 of 25
Article
sequences generated by ref. 49 and downloaded from cAb-Rep50, a data-       42. Chomczynski, P. & Sacchi, N. Single-step method of RNA isolation by acid guanidinium
                                                                                thiocyanate-phenol-chloroform extraction. Anal. Biochem. 162, 156–159 (1987).
base of human shared BCR clonotypes available at https://cab-rep.c2b2.      43. DeAngelis, M. M., Wang, D. G. & Hawkins, T. L. Solid-phase reversible immobilization for
columbia.edu/. On the basis of the 91 distinct V genes that make up the         the isolation of PCR products. Nucleic Acids Res. 23, 4742–4743 (1995).
6,902 analysed sequences from Ig repertoire of the 10 participants          44. Grifoni, A. et al. Targets of T cell responses to SARS-CoV-2 coronavirus in humans with
                                                                                COVID-19 disease and unexposed individuals. Cell 181, 1489–1501 (2020).
present in this study, we selected the IgH and IgL sequences from the       45. Amanat, F. et al. A serological assay to detect SARS-CoV-2 seroconversion in humans.
database that are partially coded by the same V genes and counted them          Nat. Med. 26, 1033–1036 (2020).
according to the constant region. The frequencies shown in Extended         46. Barnes, C. O. et al. Structures of human antibodies bound to SARS-CoV-2 spike reveal
                                                                                common epitopes and recurrent features of antibodies. Cell 182, 828–842 (2020).
Data Fig. 4) are relative to the source and isotype analysed. We used the   47. Racine-Brzostek, S. E. et al. TOP-Plus is a versatile biosensor platform for monitoring
two-sided binomial test to check whether the number of sequences                SARS-CoV-2 antibody durability. Clin. Chem. hvab069 (2021).
belonging to a specific IgHV or IgLV gene in the repertoire is differ-      48. Gupta, N. T. et al. Change-O: a toolkit for analyzing large-scale B cell immunoglobulin
                                                                                repertoire sequencing data. Bioinformatics 31, 3356–3358 (2015).
ent according to the frequency of the same IgV gene in the database.        49. Soto, C. et al. High frequency of shared clonotypes in human B cell receptor repertoires.
Adjusted P values were calculated using the false discovery rate (FDR)          Nature 566, 398–402 (2019).
correction. Significant differences are denoted with stars.                 50. Guo, Y., Chen, K., Kwong, P. D., Shapiro, L. & Sheng, Z. cAb-Rep: a database of curated
                                                                                antibody repertoires for exploring antibody diversity and predicting antibody prevalence.
  Nucleotide somatic hypermutation and CDR3 length were deter-                  Front. Immunol. 10, 2365 (2019).
mined using in-house R and Perl scripts. For somatic hypermutations,        51. Abascal, F., Zardoya, R. & Telford, M. J. TranslatorX: multiple alignment of nucleotide
IGHV and IGLV nucleotide sequences were aligned against their closest           sequences guided by amino acid translations. Nucleic Acids Res. 38, W7–W13
                                                                                (2010).
germlines using Igblastn and the number of differences were consid-         52. Lefranc, M. P. IMGT, the International ImMunoGeneTics Information System. Cold Spring
ered nucleotide mutations. The average mutations for V genes were               Harb. Protoc. 2011, 595–603 (2011).
calculated by dividing the sum of all nucleotide mutations across all       53. DeWitt, W. S., III, Mesin, L., Victora, G. D., Minin, V. N. & Matsen, F. A., IV. Using genotype
                                                                                abundance to improve phylogenetic inference. Mol. Biol. Evol. 35, 1253–1265
participants by the number of sequences used for the analysis.                  (2018).
  Immunoglobulins grouped into the same clonal lineage had their
respective IgH and IgL sequences merged and subsequently aligned,           Acknowledgements We thank all study participants who devoted time to our research; The
using TranslatorX v.1.151, with the unmutated ancestral sequence            Rockefeller University Hospital nursing staff and Clinical Research Support Office and nursing
obtained from IMGT/V-QUEST reference directory52. GCTree (https://          staff; M. O. Frank, M. Bergh and R. B. Darnell for SARS-CoV-2 saliva PCR testing; P. J. Bjorkman
                                                                            and all members of the M.C.N. laboratory for helpful discussions and M. Jankovic for laboratory
github.com/matsengrp/gctree)53 was further used to perform the              support. This work was supported by NIH grant P01-AI138398-S1 (M.C.N., C.M.R. and P.J.B.)
phylogenetic trees construction. Each node represents a unique IgH          and 2U19AI111825 (M.C.N. and C.M.R); George Mason University Fast Grants to C.M.R.,
and IgL combination and the size of each node is proportional to the        3 R01-AI091707-10S1 to C.M.R.; The G. Harold and Leila Y. Mathers Charitable Foundation to
                                                                            C.M.R.; NIH grant R37-AI64003 to P.D.B.; NIH grant R01AI78788 to T.H. We thank J. Vielmetter
number of identical sequences. The numbered nodes represent the             and the Protein Expression Center in the Beckman Institute at Caltech for expression
unobserved ancestral genotypes between the germline sequence and            assistance. C.O.B. is supported by the HHMI Hanna Gray and Burroughs Wellcome PDEP
the sequences on the downstream branch.                                     fellowships. C.G. was supported by the Robert S. Wennett Post-Doctoral Fellowship, in part by
                                                                            the National Center for Advancing Translational Sciences (National Institutes of Health Clinical
                                                                            and Translational Science Award program, grant UL1 TR001866), and by the Shapiro–
Data presentation                                                           Silverberg Fund for the Advancement of Translational Research. P.D.B. and M.C.N. are Howard
Figures were arranged in Adobe Illustrator 2020.                            Hughes Medical Institute Investigators. F.M. is supported by the Bulgari Women & Science
                                                                            Fellowship in COVID-19 Research.

Reporting summary                                                           Author contributions P.D.B., T.H., C.M.R. and M.C.N. conceived, designed and analysed the
Further information on research design is available in the Nature           experiments. M. Caskey and C.G. designed clinical protocols. Z.W., F.M., D.S.-B., S.F., C.V.,
                                                                            H.-H.H., C.O.B., A.C., F.S., J.D.S., E.B., L.A., J.Y., M.J. and Z.Z. carried out experiments. A.G. and
Research Reporting Summary linked to this paper.                            M. Cipolla produced antibodies. D.S.-B., M.D., M.T., K.G.M., C.G. and M. Caskey recruited
                                                                            participants, executed clinical protocols and processed samples. T.Y.O. and V.R. performed
                                                                            bioinformatic analysis. Z.W., F.M., D.S.-B., C.G. and M.C.N. wrote the manuscript with input from
                                                                            all co-authors.
Data availability
Data are provided in Supplementary Tables 1–8. The raw sequenc-             Competing interests The Rockefeller University has filed a provisional patent application in
ing data have been deposited at Github (https://github.com/stratust/        connection with this work on which M.C.N. is an inventor (US patent 63/021,387). The patent
                                                                            has been licensed by Rockefeller University to Bristol Meyers Squib. Z.Z. received seed
igpipeline). This study also uses data from https://doi.org/10.5061/        instruments and sponsored research funding from ET Healthcare.
dryad.35ks2 and from https://doi.org/10.1038/s41586-019-0934-8.
                                                                            Additional information
                                                                            Supplementary information The online version contains supplementary material available at
                                                                            https://doi.org/10.1038/s41586-021-03696-9.
Code availability                                                           Correspondence and requests for materials should be addressed to P.D.B., M.C., T.H. or
Computer code to process the antibody sequences and/or associated           M.C.N.
                                                                            Peer review information Nature thanks Thushan de Silva, Pei-Yong Shi and the other,
with Fig. 2 and Extended Data Fig. 5 is available at GitHub (https://       anonymous, reviewer(s) for their contribution to the peer review of this work.
github.com/stratust/igpipeline).                                            Reprints and permissions information is available at http://www.nature.com/reprints.
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 11 of 25




Extended Data Fig. 1 | Clinical correlations. a–d, Association of persistence      symptom-free (grey area) 12 months after infection grouped by vaccination
of symptoms (Sx) 12 months after infection with various clinical and serological   status (P = 0.72). d, Anti-RBD IgG (P = 0.75), anti-N IgG (P = 0.15), the RBD/N IgG
parameters in our cohort of individuals who recovered from COVID-19 (n = 63).      ratio (P = 0.73), and NT50 titers (P = 0.38) at 12 months after infection in
a, b, Acute disease severity as assessed with the WHO Ordinal Scale of Clinical    individuals reporting persistent symptoms (+) compared to individuals who
Improvement (a, P = 0.99) and duration of acute phase symptoms (b, P = 0.63) in    are symptom-free (−) 12 months post-infection. Statistical significance was
individuals reporting persistent symptoms (+) compared to individuals who          determined using the two-tailed Mann–Whitney test in a, b, d, and using the
are symptom-free (−) 12 months post-infection. c, Proportion of individuals        two-sided Fisher’s exact test in c.
reporting persistent symptoms (black area) compared to individuals who are
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 12 of 25
Article




Extended Data Fig. 2 | See next page for caption.
              Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 13 of 25

Extended Data Fig. 2 | Plasma activity. a–h, ELISA results for plasma against         who received their first dose of vaccine 24–48 h before sample collection is
SARS-CoV-2 RBD 12 months after infection (n = 63). Non-vaccinated individuals         depicted in purple. p–r, Correlation of serological parameters in non-
are depicted with black circles and lines, and vaccinated individuals are             vaccinated (black circles and black statistics) and vaccinated (blue circles and
depicted in blue throughout. Two outlier individuals who received their first         blue statistics) individuals. Two individuals who received their first dose of
dose of vaccine 24–48 h before sample collection is depicted as purple circles.       vaccine 24-48 h before sample collection is depicted as purple circles.
a–n, IgM (a–d) IgG (e–g) and IgA (h–k) antibody binding to SARS-CoV-2 RBD             Correlation of 12-month titers of anti- RBD IgG and NT50 (p), anti-RBD IgG and N
and IgG binding to N (l–n) 12 months after infection. a, e, h, i, ELISA curves from   IgG (q), and anti-N IgG and NT50 (r). s, Plasma neutralizing activity against
non-vaccinated (black lines) individuals, as well as individuals who received         authentic virus isolates WA1/2020 and B.1.351, as indicated (n = 6). Statistical
one or two doses (blue lines) of a COVID-19 mRNA vaccine (left panels). Area          significance was determined using two-sided Friedman test with subsequent
under the curve (AUC) over time in non-vaccinated (b, f, i, m) and vaccinated         Dunn’s multiple comparisons (b, c, f, g, i, j, m, n), or two-sided Kruskal–Wallis
individuals (c, g, j, n). Lines connect longitudinal samples. d, k, Boxplots          test with subsequent Dunn’s multiple comparisons (d, k) or using the
showing AUC values of all 63 individuals, as indicated. o, ranked average NT50 at     Spearman correlation test for the non-vaccinated and vaccinated subgroups
1.3 months (light grey) and 6.2 months (dark grey), as well as at 12 months for       independently (p–r) or using two-tailed Mann–Whitney test (s). Red numbers
non-vaccinated (orange) individuals, and individuals who received one or two          indicate the geometric mean NT50 at the indicated time point. All experiments
doses (blue circles) of a COVID-19 mRNA vaccine, respectively. Two individuals        were performed at least in duplicate.
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 14 of 25
Article




Extended Data Fig. 3 | See next page for caption.
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 15 of 25

Extended Data Fig. 3 | Flow cytometry. a, Gating strategy. Gating was on        between antibodies that share V and J gene segment sequences at both IGH and
singlets that were CD20+ and CD3-CD8-CD16-Ova-. Anti-IgG, IgM, and IgA          IGL. Purple, green, and grey lines connect related clones, clones and singles,
antibodies were used for B cell phenotype analysis. Sorted cells were RBD-PE+   and singles to each other, respectively. f, Graph summarizes cell number
and RBD/KEN-AF647+. b, c, Flow cytometry showing the percentage of RBD-         (indicated in b, c) (per 2 million B cells) of immunoglobulin class of antigens
double positive (b) and 647-K417N/E484K/N501Y mutant RBD cross-reactive (c)     binding memory B cells in samples obtained at 1.3, 6.2 and 12 months. Each dot
memory B cells from 1.3 or 6- and 12-months post-infection in 10 selected       is one individual. (Vaccinees, n = 20, and non-vaccinees, n = 20). Red horizontal
participants. d, As in Fig. 2b, Pie charts show the distribution of antibody    bars indicate mean values. Statistical significance was determined using
sequences from 4 individuals after 1.33 (upper panel) or 6.24 months (middle    two-sided Kruskal–Wallis test with subsequent Dunn’s multiple comparisons.
panel) or 12 months (lower panel). e, Circos plot depicts the relationship
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 16 of 25
Article




Extended Data Fig. 4 | Frequency distribution of human V genes. Graph              by two-sided binomial test. b, c, Same as in a, but showing comparison between
shows comparison of the frequency distributions of human V genes of                antibodies from donors at 1.3 months3 (b), 6.2 month4 (c) and 12 months after
anti-SARS-CoV-2 antibodies from donors at 1.33, 6.24, 12 months after infection.   infection. Two-sided binomial tests with unequal variance were used to
a, Graph shows relative abundance of human IGVH genes Sequence Read                compare the frequency distributions., significant differences are denoted with
Archive accession SRP010970 (green), convalescent vaccinees (blue), and            stars (* P < 0.05, ** P < 0.01, *** P < 0.001, **** = P < 0.0001).
convalescent non-vaccinees (orange). Statistical significance was determined
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 17 of 25




Extended Data Fig. 5 | See next page for caption.
              Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 18 of 25
Article
Extended Data Fig. 5 | Analysis of anti-RBD antibodies. a, Number of clonally           individual. c, Same as b, but graphs show comparison between new clones and
expanded B cells (per 10 million B cells) at indicated time points in 10 individuals.   conserved clones in 6 vaccinated convalescent individuals at 12 months after
Colours indicate shared clones appearing at different time points. Statistical          infection. d, The amino acid length of the CDR3 s at the IGVH and IGVL for each
significance was determined using two-tailed Wilcoxon matched-pairs signed              individual. Right panel shows all antibodies combined. (1.3m: n = 889; 6.2m:
rank test. Vaccinees are marked in red. Statistical significance was determined         n = 975; 12m: n = 1105, (non-vax: n = 417; vax: n = 688)). The horizontal bars
using Wilcoxon matched-pairs signed rank tests. Vaccinees are marked in red.            indicate the mean. Statistical significance was determined using two-sided
b, Number of somatic nucleotide mutations in the IGVH (top) and IGVL                    Kruskal–Wallis test with subsequent Dunn’s multiple comparisons (a, b, d), or
(bottom) in antibodies obtained after 1.3 or 6.2 or 12 months from the indicated        two-tailed Mann–Whitney U-tests (c).
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 19 of 25




Extended Data Fig. 6 | Evolution of anti-SARS-CoV-2 RBD antibody clone.       to mutations compared to the preceding vertical node. Colours indicate time
Clonal evolution of RBD-binding memory B cells from ten convalescent          point; grey, orange and red represent 1.3, 6 and 12 months respectively, black
individuals, a, Phylogenetic tree graph shows clones from convalescent        dots indicate inferred nodes, and size is proportional to sequence copy
non-vaccinees, b, Same as a, but from convalescent vaccinees. Numbers refer   number; GL = germline sequence.
              Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 20 of 25
Article




Extended Data Fig. 7 | WT RBD binding and pseudovirus neutralization.                  neutralizing activity of clonally related antibodies against wt-SARS-CoV-2 over
a, b, Binding curves (a) and EC50 dot plot (b) of mAbs isolated from                   time. White tiles indicate no clonal relative at the respective time point. Clones
non-vaccinated (black curves and dots) and from vaccinated (blue curves and            are ranked from left to right by the potency of the 12 month progeny antibodies
dots) convalescents individuals 12 months after infection (P = 0.74). c, Avidity       which are denoted below the tiles. h, IC50 values of shared clones of mAbs
(dissociation rate) measuring plasma reactivity to RBD at the 1.3- and 12 month        cloned from B cells from the initial 1.3- and 6.2-, as well as 12 month follow-up
follow-up visit (n = 33). d–f, IC50 values of mAbs isolated 12 months after            visit, divided by participant, as indicated. Lines connect clonal antibodies
infection from non-vaccinated and vaccinated individuals; all 12 month                 shared between time points. Antibodies with IC50 > 1,000 ng/ml are plotted at
antibodies irrespective of clonality (d), singlets only (e), and only antibodies       1,000 ng/ml in d–h. i, IC50 values of 5 neutralizing antibody pairs against
belonging to a clone or shared over time (f). Statistical significance in b, d–f was   indicated authentic SARS-CoV-2 WA1/2020 and B.1.351 viruses (n = 10). Average
determined using the two-tailed Mann–Whitney test; two-tailed Wilcoxon test (c).       EC50 and IC50 values of two independent experiments are shown.
The geometric mean EC50 and IC50 are indicated in red. g, Heat map shows the
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 21 of 25




Extended Data Fig. 8 | Biolayer interferometry affinity measurements. a, b, Graphs depict affinity measurements of neutralizing (green) and non-neutralizing
(red) antibodies isolated 1.3 months (a) or 12 months (b) after infection.
             Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 22 of 25
Article




Extended Data Fig. 9 | Biolayer interferometry antibody competition            1st Ab and 2nd Ab are the same. For each antibody group identified in Fig. 4c the
experiment. a, b, Anti-SARS-CoV-2 RBD antibodies isolated 1.3 (a) or           left graphs represent the binding of the class-representative C144, C121, C135
12 months (b) after infection were assayed for competition with structurally   or C1053,23 (2nd Ab) to the candidate antibody (1st Ab)-RBD complex. The right
characterized anti-RBD antibodies by biolayer interferometry experiments as    graphs represent the binding of the candidate antibody (2nd Ab) to the
in Fig. 4a. Graphs represent the binding of the second antibody (2nd Ab) to    complex of C144-RBD, C121-RBD, C135-RBD or C105-RBD (1st Ab). Antibodies
preformed first antibody (1st Ab)–RBD complexes. Dotted line denotes when      belonging to the same groups are indicated to the left of the respective curves.
Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 23 of 25
Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 24 of 25
Case 1:21-cv-01009-DNH-ML Document 16-48 Filed 09/22/21 Page 25 of 25
